             Case 1:21-cv-01708-KPF Document 15 Filed 06/11/21 Page 1 of 3




                                                       MEMO ENDORSED
Kelly Chermack
Tel   214-890-0711
Fax   214-890-0712
kchermack@fnlawfirm.com




                                                      June 10, 2021

Via ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

Re:       Zayat v. C R Bard Inc et al; 1:21-cv-01708-KPF
          Joint Letter Request for Temporary Stay and Adjournment of Initial Pretrial
          Conference Pending Settlement

Dear Judge Polk Failla:

        We are counsel to plaintiff Sam Zayat and we write jointly with counsel for defendants C.
R. Bard Incorporated and Bard Peripheral Vascular Incorporated to request a 120-day stay of
discovery. The parties are currently engaged in advanced negotiations for a global settlement of
this and all similar inferior vena cava filter (“IVC Filter”) actions filed by Plaintiff’s counsel in
courts across the country. Plaintiff’s counsel and Bard have already settled this case in principle
and numerous other similar cases, and the parties are in the process of finalizing the global
settlement. A stay now will conserve the resources of the Court, third-party health providers,
and the parties while allowing counsel to finalize a global resolution.

The National Bard IVC Filter Litigation and Settlement Proceedings

          A.       MDL Cases, Including This Case

       This is a complex product liability action involving a Bard IVC Filter, a prescription
implantable medical device. Because similar cases were filed in courts across the country a
multidistrict litigation proceeding was created before the Honorable David G. Campbell in the
United States District Court for the District of Arizona known as the In Re Bard IVC Filters
Products Liability Litigation, MDL 2641 (D. Ariz.) (“MDL”).

        Plaintiff’s counsel represented hundreds of plaintiffs with cases that were in the MDL.
The Parties have reached a settlement in principle in all those cases and presently are finalizing
the details of that settlement. The parties believe their resources are most effectively directed to
complex settlement discussions instead of protracted (and likely unnecessary) litigation. A stay
will eliminate the burden on third-party medical providers and governmental entities who
otherwise would be compelled to produce voluminous medical and other relevant records at a
time when their efforts and resources could be directed at dealing with the ongoing pandemic.
Similarly, absent a stay, substantial resources will be expended on the collection, review, and
          Case 1:21-cv-01708-KPF Document 15 Filed 06/11/21 Page 2 of 3

The Honorable Katherine Polk Failla
June 10, 2021
Page 2

analysis of those records by both counsel and retained experts. A stay may forestall discovery-
related and other disputes that may require judicial intervention.

       B. Non-MDL Cases

        In addition to the MDL cases, Plaintiff’s counsel represents hundreds of plaintiffs with
Bard IVC Filter-related cases proceeding in this and other courts across the country that were
transferred from the Northern District of Texas. The parties have reached a settlement in
principle in all those cases and presently are finalizing the details of that settlement.

The Circumstances Here Warrant a Stay

        This Court has broad discretion over pretrial discovery rulings and may stay proceedings
as incidental to its power to control its own docket – particularly where, as here, a stay would
promote judicial economy and efficiency. See Clinton v. Jones, 520 U.S. 681, 706 (1997);
Crawford-El v. Britton, 523 U.S. 574, 598 (1998). Federal Rules of Civil Procedure 26(c) and
26(d) also vest the Court with authority to grant a stay, limit the scope of discovery, or control its
sequence, upon a showing of good cause and reasonableness. Facilitating the parties’ efforts to
resolve their dispute through continued settlement negotiations that began before this action was
remanded from the MDL to this Court is reasonable and constitutes good cause for granting the
requested short-term stay. See Sellick v. Consolidated Edison Company of New York, Inc., 15-
CV-9082 (RJS), 2017 WL 1133443, at *2 (S.D.N.Y., Mar. 23, 2017) (noting Court granted stay
of discovery “in order to facilitate settlement negotiations”). Several courts throughout the
country (including judges in this District) have granted short-term stays in many IVC filter cases
as the parties negotiate and finalize settlement.

       Accordingly, the Parties respectfully request the Court enter a stay of all activities in this
case for a period of 120 days. In the event the Parties finalize the settlement during that period,
we will immediately advise the Court.


                                                              Respectfully submitted,


                                                              Kelly Chermack
cc:    Toby S Soli (via ECF)
       Greenberg Traurig, LLP
       Counsel for Defendants C. R. Bard Inc. and
       Bard Peripheral Vascular Inc.




Fears Nachawati Law Firm, PLLC
         Case 1:21-cv-01708-KPF Document 15 Filed 06/11/21 Page 3 of 3


The Court is in receipt of the parties' above letter requesting an
adjournment of the initial pretrial conference and stay of discovery.
Based on the parties' representations regarding the status of global
settlement discussions, the Court agrees that a stay of discovery is
warranted. The Court hereby ORDERS that discovery is stayed in this
action through October 11, 2021. Moreover, the initial pretrial
conference scheduled for June 18, 2021, is hereby ADJOURNED sine die.
If needed, the parties are directed to submit a letter to the Court
prior to the expiration of the discovery stay regarding the status of
settlement discussions and proposed next steps.

Dated:    June 11, 2021                 SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
